Citation Nr: 1430526	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to an initial compensable rating for folliculitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, January 2010, and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Offices (RO) in Des Moines, Iowa, and Milwaukee, Wisconsin.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from 2011 to 2013.  These records were considered in the January 2013 and July 2013 supplemental statements of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issues on appeal.  There are no documents in the Veterans Benefits Management System.

The issues of entitlement to service connection for a low back disorder and entitlement to an initial compensable rating for folliculitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran has not been shown to have a liver disorder that manifested in service or that is related to his military service.


CONCLUSION OF LAW

A liver disorder was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in September 2009, prior to its decision on the claim in January 2010.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has also not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded a VA examination in November 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate, as it is predicated on a full reading of the Veteran's claims file and an examination of the Veteran.  The examiner also provided a rationale for his opinion.

The Board notes that the Veteran has alleged that the November 2009 VA examination was inadequate because the examiner relied on a liver biopsy performed in 2004.  In particular, he has argued that he had not been notified that he had been exposed to contaminated water at Camp Lejeune, and therefore, the medical provider who took the 2004 liver biopsy did not know to review for such chemical exposure.  However, a review of the November 2009 VA examination shows that the examiner specifically evaluated the Veteran for a liver disorder related to exposure to chemicals at Camp Lejeune, which included a review of the results of the Veteran's "extensive" liver work-up from 2004 and a November 2004 liver biopsy.  The Board notes that the examiner reported that the biopsy found no liver damage or inflammation, and thus, no chronic liver disease.  Instead, the results showed a simple benign, fatty liver.  The Board finds that there was no error or prejudice to the Veteran in the 2009 examiner relying, in part, on the 2004 evaluation.  The 2004 work-up found no chronic liver disorders, and there is no indication as to why the more recent physical findings or testing results would change.  The fact that he was exposed to contaminated water in service would not alter the current testing results.  

Accordingly, the Board finds that this issue has been adequately addressed by the VA examiner and is supported by rationale.  VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The disorder at issue in this case is not listed as a chronic disease in the regulation.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a liver disorder.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of a liver disorder.  There were no liver disorders noted during the Veteran's May 1988 separation examination.  The Veteran also indicated that he did not have, nor had he ever had a liver disorder in a May 1988 dental examination questionnaire.  The Board also notes that he has never stated that the disorder began in service.  Therefore, the Board finds that a liver disorder did not manifest in service.  

The Veteran has instead contended that he has a current liver disorder that is due to his exposure to contaminated drinking water while stationed at Camp Lejeune.  

The Board notes that the Director of Compensation and Pension Service issued Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  In this regard, in the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the volatile organic compounds (VOCs) trichloroethylene, a metal degreaser, and perchloroethylene, a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987.

The National Academy of Sciences ' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure. NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence" [see page 6, Box 1].  More specifically, the NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so" [see page 7].  While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.  The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans" [see page 9].

The Board notes that the Veteran was stationed at Camp Lejeune during the relevant time period, and thus, potential exposure to contaminated water is conceded.  The Veteran's VA medical records also show that he has experienced elevated liver function tests.  Therefore, a VA examination was obtained in November 2009.  At that examination, he was diagnosed with simple benign steatosis.  

The November 2009 examiner opined that the Veteran's current liver disorder was likely due to a constellation of metabolic syndrome given his risk factors of obesity, hyperlipidemia, and history of mild glucose intolerance.  He stated that there is no evidence that exposure to water contaminated with dry cleaning solution causes chronic liver disease or fatty liver.  The examiner also indicated that the Veteran's November 2004 liver biopsy did not show any liver damage or significant liver inflammation, and thus, the Veteran did not have significant chronic liver disease.  The examiner conclude that it was less likely than not that the Veteran's fatty liver was related to or a direct result of contaminated water at Camp Lejeune.  

There is no other medical evidence of record relating the Veteran's liver disorder to his service or his exposure to contaminated water at Camp Lejeune.

The Board does note that the Veteran himself has stated that his exposure to contaminated water at Camp Lejeune during service caused his current liver disorder.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a liver disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  

Moreover, even assuming the Veteran's lay assertions regarding etiology are competent, the Board nevertheless finds the November 2009 VA examiner's opinion to be more probative, as it based on a review of the record and the examiner's medical education, training, and experience.  He also provided a thorough rationale in support of his opinion.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a liver disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a liver disorder is denied.


REMAND

The Board notes that the Veteran has asserted that his low back disorder may be due to his exposure to contaminated water while stationed at Camp Lejeune.  A December 2009 VA examiner opined that Veteran's low back pain status post discectomies and fusion were less likely than not related to his fall in service; however, he did not address the Veteran's allegation that the disorder is related to his exposure to contaminated water in service.  Therefore, the Board finds that an additional medical opinion is needed.

Additionally, while the Veteran was afforded an examination for folliculitis in May 2013, the Board finds that additional examination is necessary.  The examiner indicated that the skin disorder was not visible; however, the Veteran later testified that his folliculitis affects his mid-section, arms, legs, and face.  

Finally, the Board notes that the Veteran has discussed possible receipt of workers' compensation for his low back disorder.  The Board finds that these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder and folliculitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should attempt to obtain any workers' compensation records pertaining to the Veteran's back disorder.  All information obtained should be made part of the file, and all attempts to secure this evidence should be documented in the claims file.  

If, after making reasonable efforts, the records cannot be obtained, the AOJ should notify the Veteran and his representative, and they should be given an opportunity to respond.

3.  After the above development has been completed, the AOJ should obtain a VA medical opinion to determine the nature and etiology of any low back disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  If the examiner determines that an examination of the Veteran is necessary, the AOJ should schedule such an examination.

It should be noted that the Veteran's military records confirm that the Veteran was stationed at Camp Lejeune during the relevant time period, and thus, he could have been exposed to contaminated drinking water.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a low back disorder that is causally or etiologically related to his military service.  In rendering this opinion, the examiner should also specifically address whether the Veteran's low back disorder may be due to exposure to toxic chemicals or contaminated drinking water at Camp Lejeune. 

 The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestations of his folliculitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should comment on the severity of the Veteran's service-connected skin disorder and report all signs and symptoms necessary under the rating criteria.  He or she should state the percentage of the body that is affected by the disorder, the percentage of exposed areas of the body that are affected, and the duration of any systemic therapy, to include corticosteroids or other immunosuppressive drugs, during the last 12 months.  The examiner should also indicate whether the disorder is analogous to deep acne (deep inflamed nodules and pus-filled cysts) and the percentage of the face that is affected.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


